Title: To George Washington from Jacob Van Vleck, 15 November 1796
From: Van Vleck, Jacob
To: Washington, George


                        
                            Honored and Dear Sir 
                            Bethlehem Nov. 15. 1796.
                        
                        Your Esteemed favor of the 9th Inst. signifying Your desire to place Your Niece
                            in our boarding-School is before me.
                        Under a lively sense of the honor done to our humble Institution for the
                            education of young Ladies by the Confidence Your Exlly is pleased to place in our imperfect
                            endeavors to promote as far as in us lies the wellfare of the rising generation, and with a
                            sincere Wish, to render even the smallest Service to the beloved father of our Country; Tho’
                            not without diffidence, lest the merits of our School might have been overrated and your
                            favorable Expectations with respect to your Niece may be disappointed in the end—I do
                            myself the honor to inform You, that I will endeavor to accomodate Your Niece within the
                            Course of two or three Months, agreeable to your request. With the most profound Respect to
                            Your good Lady and Yourself, I have the honor to subscribe myself Your Excellys most Obedient
                            Servant
                        
                            Jacob Van Vleck
                            
                        
                    